PER CURIAM:
Anthony Boyd, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Boyd v. O’Brien, No. 7:08-cv-00289-gec-mfu, 2008 WL 2074073 (W.D.Va. filed May 13, 2008, entered May 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in *293the materials before the court and argument would not aid the decisional process.

AFFIRMED.